*596On Petition eor a Rehearing.
Downey, J.
A petition for a rehearing is filed in this case, but it wholly fails to conform to rule 24 of this court. That rule-is as follows:
“ Rule 24. Rehearing must be applied for by petition in writing, setting forth the causes for which the judgment is supposed to be erroneous. The court will consider the petition without oral argument, unless otherwise directed by the court.”
The petition simply “moves and prays the court for a rehearing on each and every question decided against him by the court on the hearing of the above entitled cause; and upon each and every question arid matter raised by the record or appearing in the transcript thereof, which may be necessary to a fair and just consideration and decision of those questions so decided against him.” The petition does not set forth the-errors for which the judgment is supposed to be erroneous, as required by the rule. The office of a petition for a rehearing is not to request the court generally to re-examine all the questions in the record, or all the questions decided against the party filing it; but it is to point out particularly the errors which the court is supposed to have committed in the decision, which it has made. On account of this defect in the petition, we can not entertain the application for a rehearing.
The petition is overruled.